NUMBER 13-06-297-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: R. WAYNE JOHNSON
 
 
 
                    On Petition for Writ of Mandamus                
                
 
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Castillo and Garza
Memorandum
Opinion Per Curiam
 




Relator, R. Wayne Johnson, filed a petition for writ
of mandamus in the above cause on June 5, 2006. 
The Court, having examined and fully considered the petition for writ of
mandamus,  is of the opinion that (1)
Relator has not shown himself entitled to the relief sought and, thus, (2) the
petition must be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of
mandamus is DENIED.
 
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
8th day of June 2006.